McLemore, J.,
dissenting:
I regret to find myself out of harmony with the opinion this day delivered in this ease. My reasons for disagreeing with the majority are:
First: I think the defendant was entitled to have an instruction submitting his evidence to the jury in hypothetical form, and to be told if they believed these facts, there was probable cause to sue out the warrant.
“Probable cause is a mixed question of law and fact. The court submits the evidence of it to the jury with instructions as to what facts will amount to probable cause if proved.” Director General v. Kastenbaum, 263 U. S. 25, 44 S. Ct. 52, 68 L. Ed. 146.
In 38 Corpus Juris, page 513, a very recent and accurate statement of the law is found:
“Where, on the question of probable cause, the evidence is conflicting, or different inferences may be drawn from the evidence, although not conflicting, a method of instructing the jury which is universally approved is for the court, by means of a hypothetical instruction, to group the facts which the evidence tends to prove, and instruct the jury that if they find such facts to have been established, they must find that there was or was not probable cause. And it is very generally held improper for the court merely to give a definition of probable cause in general terms, and to submit to the jury the question whether or not the facts in the particular case do or do not come within such definition.”
It would be difficult to find a case where the defendant had taken the precautions that Munger observed before proceeding to have the plaintiff’s premises searched. There was a total absence of evidence in the record indicating actual malice; on the contrary, an apparent desire to act with a due regard to the rights of *590others, to bring the guilty party to justice, and to protect society against crime and lawlessness.
If, in order to be protected against an aetion or damages,- evidence must be in hand sufficient to insure a conviction before an arrest is made, the right of property is no longer secure, and the path of the criminal has become easy.
Hol't, J., concurs in the dissent.